Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 10/8/2020. Claims 1, 2, 4, 7, 10, 13, and 19 were amended. Claims 9 and 17 were cancelled. No new claims were added. Therefore, claims 1-8, 10-16, and 18-19 are currently pending in this application.

Drawings
The drawings are objected to because:
In Figure 3, the structures (130, 132) on the left side appear to be pointing to different views and must be included in a separate figure.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the vent" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner has interpreted “the vent” to be “the valve” as in line 1.
	Claim 18, line 1 recites “The method of claim 17…”, however claim 17 has been cancelled so it is unclear what the subject matter of claim 18 includes. For examination purposes, examiner has assumed claim 18 is dependent from claim 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4-8, 10, 12-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al (US 20140277252 A1) in view of Aarestad et al (US 20140144450 A1), hereinafter Aarestad ‘450.
	Regarding claim 1, Hyde discloses a collar (see Figure 5: 72, collar assembly) for the treatment of sleep apnea comprising: a first end (see annotated Figure 5 below) having a portion made of a soft, flexible material (collar made of partially or fully flexible material; [0062], lines 7-8) and adapted to provide a seal against the skin of the patient (collar forms an airtight seal around the one or more regions of the subject's neck, jaw, or throat to which the system 70 is configured to apply a negative pressure; [0062], lines 4-7), a second end (see annotated Figure 5 below)  having a portion made of a soft, flexible material (collar made of partially or fully flexible material; [0062], lines 7-8) and adapted to provide a seal against the skin of the patient near the base of the neck (collar forms an airtight seal around the one or more regions of the subject's neck, jaw, or throat to which the system 70 is configured to apply a negative pressure; [0062], lines 4-7); and a body between the first and second ends (see annotated Figure 5 below), the body having an inner wall (96, vacuum surface) for defining a chamber about the neck of the patient (see Figure 5: surface 96 is on the inner part that surrounds the patient’s neck) and at least one air channel associated with a first port in the inner wall (202, inlet openings also include necessary hoses and couplings; [0131], lines 9-11) wherein when the collar is worn by the patient, the first end and the body are configured to prevent the jaw of the patient from dropping down in the region of the neck, to thereby hold open the soft palate (collar is applied to neck of person and negative pressure is applied to region of neck at jaw can be used to maintain the 

    PNG
    media_image1.png
    349
    520
    media_image1.png
    Greyscale

	Regarding claim 2, the modified Hyde discloses the first and second ends are configured such that the chamber is generally airtight to facilitate application of negative pressure to the neck of the patient (Hyde: collar forms an airtight seal around the one or more regions of the subject's neck, jaw, or throat to which the system 70 is configured to apply a negative pressure; [0062], lines 4-7)  to pull soft tissue away from the center of the throat, allowing the patient to breathe ((applying the negative pressure to the patient’s throat region can position tissues of the 
	Regarding claim 4, the modified Hyde discloses the body (see annotated Hyde Figure 5 above) comprises an outer wall of a first material (see annotated Hyde Figure 5 above; wall facing exterior is the outer wall, Hyde also discloses collar is made to be partially or fully flexible; see [0062]), and the inner wall is made of a second material that is relatively more rigid than the first material to maintain the chamber (Hyde: inner layers include inner wall 96 and also sealing surface 94; both of which can be rigid or semi rigid; see [0129]-[0130], the inner walls being rigid would be more rigid than the first flexible material).
	Regarding claim 5, the modified Hyde discloses the first end is configured to push open the soft palate by limiting movement of the jaw of the patient (Hyde: because the first end creates an airtight seal around the patient’s jaw in order to apply negative pressure, it would limit movement of the jaw; [0062], lines 4-7).
	Regarding claim 6, the modified Hyde discloses the body includes a back portion having a line of separation allowing the collar to be removed from or applied to the neck of a patient (see Hyde Figure 5: back portion of the collar includes Velcro fasteners 78 so the collar can be attached, removed, and adjusted. Where the two ends of the collar meet can be the line of separation.), and a front portion in which the first port is located (see Hyde Figure 5: the front of the collar would be the rest of the collar that faces outwardly, so the first port would be located on the front portion).
	Regarding claim 7, the modified Hyde discloses a valve (Hyde: 122, valve assembly) and a pressure sensor (Hyde: 126, pressure sensor assembly), the valve (Hyde: 122) adapted to allow release of pressure in the chamber (Hyde: valve assembly configured to direct one or more 
	Regarding claim 8, the modified Hyde discloses a leak valve (Hyde: 204, outlet openings) coupled to the inner wall (Hyde: 96) and adapted to limit pressurization of the chamber (Hyde: outlet opening allow air to flow from the negative pressure region surrounding the neck through the valves, the pressure regulator assembly, pump, and out the outlet; [0132]).
	Regarding claim 10, the modified Hyde has everything as claimed including the body (See annotated Hyde Figure 5 below), but is silent to a plurality of support structures in the form of rings, the rings being interrupted to define a line of separation to allow placement and removal of the collar on the neck of the patient. However, in a different embodiment, Hyde teaches the collar having a body with plurality of support structures in the form of rings (see Figure 16: 224, segments oriented in a circumferential direction around the subject’s neck; [0143]). Because the collar is meant to be wrapped around the neck of the patient, the rings would be interrupted at a line of separation, such as to allow the collar to be placed and removed on the neck of the patient, as seen in Figure 5. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hyde’s body with the plurality of rings, as taught by the second embodiment of Hyde, so as to be able to adjust the 
	Regarding claim 12, the modified Hyde discloses a collar (Hyde: 72) further comprising a vacuum motor (Hyde: 116, motor assembly and 118, pump assembly) coupled to a second port of the air channel for applying a vacuum to the chamber (Hyde: pump has to be coupled to a second port in order to apply the negative pressure it generates; [0080], lines 1-4).
	Regarding claim 13, the modified Hyde discloses a method of treating a patient having a breathing disorder comprising: applying a collar to the patient’s neck (see Hyde Figure 4: patient is wearing a collar system 70); and applying a negative air pressure to the patient’s neck via the collar (Hyde: the system is configured to apply a negative pressure to one or more regions of the subject's neck 50, jaw 52, or throat 54; [0060], lines 5-8); wherein the collar comprises: a first end (see annotated Hyde Figure 5 above) having a portion made of a soft, flexible material (Hyde: collar made of partially or fully flexible material; [0062], lines 7-8) to provide a seal against the skin of a patient (Hyde: collar forms an airtight seal around the one or more regions of the subject's neck, jaw, or throat to which the system 70 is configured to apply a negative pressure; [0062], lines 4-7), the first end configured to extend over the jaw of the patient (see Aarestad collar in Figure 18); a second end (see annotated Hyde Figure 5 above) having a portion made of a soft flexible material (Hyde: collar made of partially or fully flexible material; [0062], lines 7-8) to provide a seal against the skin of the patient near the base of the neck (Hyde: collar forms an airtight seal around the one or more regions of the subject's neck, jaw, or throat to which the system 70 is configured to apply a negative pressure; [0062], lines 4-7); and a body between the first and second ends (see annotated Hyde Figure 5 above), the body having an inner wall (Hyde: 96) for defining a chamber about the neck of the patient (see Hyde Figure 5: surface 
	Regarding claim 14, the modified Hyde discloses the breathing disorder is obstructive sleep apnea (Hyde: system configured to treat obstructive sleep apnea; [0060], line 3). 
	Regarding claim 15, the modified Hyde discloses the step of applying negative air pressure comprises coupling a vacuum pump to the collar (Hyde: see Figure 5: vacuum pump is part of component 74 that is secured to the collar; [0061]), and activating the vacuum pump (Hyde: treatment system is activated via power switch 100, which causes the pump assembly to start generating pressure; [0181], lines 1-5).
	Regarding claim 16, the modified Hyde discloses the collar comprises a leak valve (Hyde: 204, outlet openings) coupled to the collar (see Hyde Figure 14: located on surface 96) which is adapted to limit the negative air pressure applied to the patient's neck (Hyde: outlet opening allow air to flow from the negative pressure region surrounding the neck through the valves, the pressure regulator assembly, pump, and out the outlet; [0132]).

	Regarding claim 19, the modified Hyde has everything as claimed, including a method of making a collar to prevent sleep apnea by: obtaining one or more images of a region of the patient including the neck (Hyde: apnea-degree-sensor assembly 128 includes a transmitter-reciever that transmits an energy wave to the neck and airway of the patient and receives a reflected energy wave, when the transmitter-receiver is a piezoelectric transducer, it obtains an “image” of the cross section of the airway; see [0096], lines 1-4 and [0098]); and making a collar (Hyde: 72) for treating sleep apnea using the obtained images to construct a collar having an upper end to provide an airtight and comfortable seal at the upper neck of the patient (see annotated Hyde Figure 5 above) and a lower end to provide an airtight and comfortable seal at the base of the neck of the patient (see annotated Hyde Figure 5 above), with an intermediate section therebetween (see annotated Hyde Figure 5 above) defining a chamber for applying negative pressure to the patient's anterior neck (Hyde: using information from the apnea-degree-sensor assembly, negative pressure can be preemptively applied to different regions of the subject’s neck to prevent a sleep apnea event; [0119]), wherein the collar (Hyde: 72) comprises a first end (see annotated Hyde Figure 5 above) having a portion made of a soft, flexible material .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Aarestad ‘450 as applied to claim 1 above, and further in view of Aarestad et al (US 20110066086 A1), hereinafter Aarestad ‘086..
	Regarding claim 3, the modified Hyde has everything as claimed, including the body (see annotated Hyde Figure 5 above), but is silent to at least one of the first or second ends is made of .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Aarestad as applied to claim 1 above, and further in view of Hoffrichter (US 7182082 B2).
	Regarding claim 11, the modified Hyde has everything as claimed, including a system with the collar (Hyde: 72) and an external vacuum motor (Hyde: component 74 secured to the outside of the collar includes motor 116 and pump assembly 118) coupled to a second port of the air channel (Hyde: pump has to be coupled to a second port in order to apply the negative pressure it generates; [0080], lines 1-4). Hyde is silent to the vacuum motor being coupled by a tube. However, Hoffrichter teaches a collar (see Figure 1) with a vacuum pump motor (3, suction pump) coupled to the collar via a tube (2, suction tube). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hyde’s vacuum motor to be connected to the second port by a tube, as taught by Hoffrichter, in order to easily allow doctor or medical professional to control the pump. 

Response to Arguments
Applicant’s arguments filed 10/8/2020, regarding the 35 USC 102 rejection of claim 1, have been considered, but it appears applicant is citing a different reference and not the reference relied upon for the rejection. Hyde (US 20140277252 A1) does not include the cited paragraph 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYISHA M KHAN whose telephone number is (571)272-2468.  The examiner can normally be reached on Monday - Friday 8:15am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYISHA M KHAN/Examiner, Art Unit 3785  

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785